DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 16-18, 20-28, 30, 32 and 33.

Applicants' arguments, filed 07/29/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 33 recites the limitation “the stent or balloon catheter" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 16, from which claim 33 depends from, does not disclose a stent or balloon catheter. Therefore, it is unclear whether the stent or balloon catheter recited in claim 33 is an embodiment of the implant of claim 16 or is a separate composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 16-18, 20-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Drumheller et al. (US 2015/0258251, Sep. 17, 2015), and Flanagan (US 2006/0095123, May 4, 2006).
Kangas et al. disclose a method of forming a coating comprising a drug onto at least a portion of an outer surface of a medical device (¶ [0007]). The drug may be everolimus, tacrolimus, zotarolimus, biolimus, rapamycin, or other macrolide immunosuppressive drug (¶ [0011]). The rapamycin may be a rapamycin analogous or derivative (¶ [0035]). Other drugs suitable for the method include paclitaxel (¶ [0038]). The medical device is preferably a stent (¶ [0012]). In some embodiments, the drug is formulated with a non-polymeric excipient. An excipient is a non-polymeric additive to a drug-containing layer that facilitates adhesion to the device and/or alters release properties from the device upon placement at a treatment site (¶ [0040]). When the device is a metal stent having grooves or depressions thereon, the drug solution is free of any excipient, and the drug solution is applied to said grooves or depressions on the outer surface of the stent (claim 20). 
	Kangas et al. differ from the instant claims insofar as not disclosing wherein the coating comprises from 60 to 95% by weight of the at least one therapeutic agent and 5 to 40% by weight of the at least one polymer-free excipient. 
	However, Drumheller et al. disclose a medical device comprising a coating layer that comprises a therapeutic agent and at least one non-polymeric organic additive (abstract). The ratio of therapeutic agent to organic additive may be between about 3:7 and about 9:1, such as between about 1:1 and about 9:1 (¶ [0120]). The medical device may be a stent (¶ [0002]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the drug and non-polymeric excipient of Kangas et al. in a ratio between about 3:7 and about 9:1 since this is a known and effective amount of drug and additives for formulating stent coatings as taught by Drumheller et al.
	The combined teachings of Kangas et al. and Drumheller et al. do not disclose wherein the non-polymeric excipient comprise a fatty alcohol.
However, Flanagan discloses wherein stents may be coated with non-polymeric materials (¶ [0037] and [0055]). Useful non-polymeric materials include C16-C18 fatty alcohols such as stearyl alcohol (¶ [0037]). The coating comprises a therapeutic agent (abstract).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated stearyl alcohol as the non-polymeric excipient of Kangas et al. since it is a known and effective non-polymeric additive suitable for carrying a therapeutic drug and adhering to a stent as taught by Flanagan. 
In regards to instant claims 16, 20 and 28 reciting wherein the implant has a surface that is nonporous and is devoid of any surface modification that would result in a drug reservoir, respectively, Kangas et al. disclose wherein when the stent has grooves or depressions, the non-polymeric excipient is not present. Therefore, since Kangas et al. disclose wherein a non-polymeric excipient may be present, Kangas et al. disclose a stent free of grooves or depressions (i.e. pores) for such embodiment. 
In regards to instant claim 24 reciting wherein the at least one polymer free excipient binds to the implant body, Kangas et al. disclose wherein the non-polymeric excipient facilitates adhesion to the device. 

2.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Drumheller et al. (US 2015/0258251, Sep. 17, 2015), Flanagan (US 2006/0095123, May 4, 2006), and further in view of Chandrasekaran et al. (US 2007/0190231, Aug. 16, 2007). 
	The teachings of Kangas et al., Drumheller et al., and Flanagan are discussed above. Kangas et al., Drumheller et al., and Flanagan do not disclose wherein the stent is microscopically smooth. 
However, Chandrasekaran et al. disclose wherein stent can be electropolished to a smooth finish according to conventional methods. Alternatively, stent can be formed textured (¶ [0054]). 
It would have been prima facie obvious to one of ordinary skill in the art to have electropolished the stent of Kangas et al. to have a smooth finish since this is a known and effective finish for stents as taught by Chandrasekaran et al.
In regards to instant claim 27 reciting a microscopically smooth stent, the instant specification discloses on page 18, lines 10-11 wherein a microscopically smooth surface for a stent is achieved by electropolishing.
In regards to instant claim 27 reciting wherein the stent is further treated with a layer of amorphous hydrogen rich silicon carbide in a plasma-enhanced vapor deposition process, such limitation is a product-by-process claim limitation. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on it method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, a microscopically smooth surface stent is obvious through electropolishing. 

3.	Claims 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view Drumheller et al. (US 2015/0258251, Sep. 17, 2015), Flanagan (US 2006/0095123, May 4, 2006), and further in view of Betts et al. (WO 2013/182503 A1, Dec. 12, 2013).
The teachings of Kangas et al., Drumheller et al, and Flanagan et al. are discussed above. Kangas et al., Drumheller et al., and Flanagan et al. do not disclose wherein the drug has the following structure:

    PNG
    media_image1.png
    406
    519
    media_image1.png
    Greyscale


and wherein C(O)-(CH2)n-X has one of the following structures:


    PNG
    media_image2.png
    254
    537
    media_image2.png
    Greyscale
.
	However, Betts et al. disclose a rapamycin 40-O-cyclic hydrocarbon ester having the structure:

    PNG
    media_image3.png
    836
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    1072
    media_image4.png
    Greyscale

(pages 2-3). Also disclosed is a drug-eluting stent having an expandable stent body formed of one or more filaments and carried on the one or more filaments, a coating the above rapamycin 40-O-cylic hydrocarbon ester (page 3, lines 18-20). 
	 Kangas et al. disclose wherein the drug may be a rapamycin analogous or derivative. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated rapamycin 40-O-cylic hydrocarbon ester to the medical device of Kangas et al. since it is a known and effective rapamycin analogous or derivative as taught by Betts et al. 

Response to Arguments
	Applicant argues that the teachings of Drumheller et al. are directed to a completely different excipient/drug delivery system. The preferred excipients of Applicant’s invention comprise fatty alcohols or fatty aldehydes having melting points all less than 80⁰C would be considered physically unstable based on Drumheller’s disclosure. Therefore, Drumheller et al. would be considered to teach away.
	The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein the composition of Kangas et al. is the one being modified. The rejection states wherein the claimed fatty alcohol would be incorporated to the composition of Kangas et al. The rejection does not state wherein the claimed fatty alcohols would be incorporated to the composition of Drumheller et al. Applicant has not explained why one of ordinary skill in the art would not incorporate the claimed fatty alcohol to the composition of Kangas et al. Also, Drumheller et al. was used to teach the amount of therapeutic agent and polymer-free excipient. Applicant has not explained why the amounts disclosed by Drumheller et al. would not be suitable for the composition of Kangas et al. Since Applicant has not explain how the rejection with Kangas et al. is improper, the rejection is maintained and Applicant’s argument is unpersuasive. 

	Applicant argues that Flanagan fails to resolve the deficiencies noted above.
	The Examiner submits that Applicant’s argument has been addressed above and is unpersuasive. 

4.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Drumheller et al. (US 2015/0258251, Sep. 17, 2015), Kaufman et al. (US 2016/0213890, Jul. 28, 2016), and Tamarkin et al. (US 2012/0213709, Aug. 23, 2012).
Kangas et al. disclose a method of forming a coating comprising a drug onto at least a portion of an outer surface of a medical device (¶ [0007]). The drug may be everolimus, tacrolimus, zotarolimus, biolimus, rapamycin, or other macrolide immunosuppressive drug (¶ [0011]). The rapamycin may be a rapamycin analogous or derivative (¶ [0035]). Other drugs suitable for the method include paclitaxel (¶ [0038]). The medical device is preferably a stent (¶ [0012]). In some embodiments, the drug is formulated with a non-polymeric excipient. An excipient is a non-polymeric additive to a drug-containing layer that facilitates adhesion to the device and/or alters release properties from the device upon placement at a treatment site (¶ [0040]). When the device is a metal stent having grooves or depressions thereon, the drug solution is free of any excipient, and the drug solution is applied to said grooves or depressions on the outer surface of the stent (claim 20). 
	Kangas et al. differ from the instant claims insofar as not disclosing wherein the coating comprises from 60 to 95% by weight of the at least one therapeutic agent and 5 to 40% by weight of the at least one polymer-free excipient. 
	However, Drumheller et al. disclose a medical device comprising a coating layer that comprises a therapeutic agent and at least one non-polymeric organic additive (abstract). The ratio of therapeutic agent to organic additive may be between about 3:7 and about 9:1, such as between about 1:1 and about 9:1 (¶ [0120]). The medical device may be a stent (¶ [0002]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the drug and non-polymeric excipient of Kangas et al. in a ratio between about 3:7 and about 9:1 since this is a known and effective amount of drug and additives for formulating stent coatings as taught by Drumheller et al.
	The combined teachings of Kangas et al. and Drumheller et al. do not disclose wherein the non-polymeric excipient comprise a fatty alcohol.
However, Kaufman et al. disclose an expandable device having a drug coating (abstract). The drug coating may comprise fatty alcohol (claim 42). 
Tamarkin et al. disclose wherein examples of fatty alcohols include behenyl alcohol (C22) (¶ [0090]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated behenyl alcohol as the non-polymeric excipient of Kangas et al. since fatty alcohols are known and effective non-polymeric additives for drug coatings as taught by Kaufman et al. and behenyl alcohol is a known and effective fatty alcohol as taught by Tamarkin et al. 
In regards to instant claims 16 reciting wherein the implant has a surface that is nonporous, Kangas et al. disclose wherein when the stent has grooves or depressions, the non-polymeric excipient is not present. Therefore, since Kangas et al. disclose wherein a non-polymeric excipient may be present, Kangas et al. disclose a stent free of grooves or depressions (i.e. pore) for such embodiment. 

5.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Drumheller et al. (US 2015/0258251, Sep. 17, 2015), Flanagan (US 2006/0095123, May 4, 2006), and further in view of Barry et al. (US 2003/0059454, Mar. 27, 2003).
	The teachings of Kangas et al., Drumheller et al., and Flanagan are discussed above. Kangas et al., Drumheller et al., and Flanagan do not disclose wherein the drug load of the at least therapeutic agent per unit length of the stent or balloon catheter is from about 1 µg/mm to about 3 µg/mm.
	However, Barry et al. disclose preferred drug dosing and drug release profiles for the safety and efficacy of drug coated stents. The embodiments are specific to metallic stents coated with paclitaxel in a polymeric carrier, but the invention is applicable to stents coated with other drugs, with or without a polymeric carrier (¶ [0004]). In one embodiment there is a paclitaxel coated stent having a dosage of up to about 2 micrograms per square millimeter of the stent surface area (¶ [0009]).
	It would have been prima facie obvious to one of ordinary skill in the art to have loaded the stent of Kangas et al. with up to about 2 micrograms per square millimeter of the stent surface area since this is a preferred drug dosing for drug coated stents as taught by Barry et al.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-18, 20-28, 30, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/465,787 (reference application) in view of Savage et al. (US 2012/0290076, Nov. 15, 2012) and Chandrasekaran et al. (US 2007/0190231, Aug. 16, 2007). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite wherein the coating layer comprises 5 to 40% of fatty alcohol and 60 to 95% of at least one therapeutic agent. However, Savage et al. disclose a drug coating in a stent composed of a substantially polymer-free composition of an anti-restenosis drug (abstract). A preferred coating includes at least about 90% by weight of the restenosis-inhibiting drug and up to 10% by weight additives, such as binders or agents to optimize release rate (¶ [0058]). It would have been obvious to one of ordinary skill in the art to have incorporated at least about 90% by weight of drug and up to 10% by weight of non-polymeric excipient since this is a known and effective amount of drug and additives for formulating coatings as taught by Savage et al. Chandrasekaran et al. disclose wherein stent can be electropolished to a smooth finish according to conventional methods. Alternatively, stent can be formed textured (¶ [0054]). It would have been obvious to one of ordinary skill in the art to have electropolished the stent to have a smooth finish since this is a known and effective finish for stents as taught by Chandrasekaran et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the pending claims have been amended to recite wherein the coating layer has only two elements, a polymer-free excipient and a therapeutic agent.  
The Examiner does not find Applicant’s argument to be persuasive. The coating in the copending application comprises a water-soluble material, which is not polymeric and thus may be considered as a polymer-free excipient, a macrocyclic triene immunosuppressive compound (i.e. therapeutic agent), and a polymer-free excipient. Therefore, a coating having only a polymer-free excipient and a therapeutic agent is obvious from the copending application and Applicant’s argument is unpersuasive.

Applicant argues that the rejection is silent with respect to the implant body being topographically smooth.
The Examiner disagrees. The rejection addressed such limitation with the teachings of Chandrasekaran et al. As such, Applicant’s argument is unpersuasive.

Conclusion
Claims 16-18, 20-28, 30, 32 and 33 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612